Citation Nr: 0328019	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  00-03 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the veteran is entitled to payment of benefits under 
Chapter 31, Title 38, United States Code, for the period 
during which his vocational goal was found to be infeasible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1995 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), that a program of vocational 
rehabilitation was not feasible.  The veteran, who had active 
service from January 1980 to August 1981, appealed that 
decision to the BVA and the case was referred to the Board 
for appellate review.

In a decision dated in January 2002, the Board affirmed the 
RO's decision.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in an Order dated in June 2003, the Court 
vacated the Board's decision and remanded the case for 
further adjudication.  The case was subsequently returned to 
the Board.  


REMAND

The Court's Order in this case essentially pointed out that 
the notification requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) had not been satisfied "and 
because the Court cannot be certain that the appellant would 
not benefit from readjudication in light of the VCAA, a 
remand is required."  In the Court's Order it was noted that 
"[i]n this case, as in Quartuccio [v. Principi, 16 Vet. 
App. 183 (2002)], there is no evidence in the record that the 
Secretary ever notified the appellant of who is responsible 
for obtaining the evidence necessary to substantiate his 
claim.  The documents referred to in the Board's decision did 
not inform the appellant which portion of the evidence was to 
be provided by the appellant and which portion of the 
evidence was to be provided by the Secretary."

In this regard, the Board noted in the January 2002 decision 
that the RO had not considered the veteran's claim under the 
VCAA and endeavored to explain that action taken by the RO 
was consistent with the notification and assistance 
requirements of the VCAA, and thus the veteran was not 
prejudiced by this failure to specifically adjudicate the 
claim under the VCAA.  Clearly, the record reflects that the 
RO did not consider the veteran's claim under the VCAA and 
therefore did not provide the notice contemplated under the 
VCAA and the Court's guidance with respect to that notice.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002) 
and Charles (John) v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Indeed, none of the documents cited by the Board in 
the January 2002 decision fulfills the requirement that the 
VA must notify the appellant of the information and evidence 
necessary to substantiate his claim and that such notice must 
indicate which portion of any such information or evidence is 
to be provided by the appellant and which portion must be 
provided by the VA.  

While in theory the Board has the authority to consider law 
not considered by the RO, a decision from the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated a portion of a VA regulation the Board utilized 
to notify a claimant of the VCAA pursuant to 38 U.S.C.A. § 
5103.  See Disabled American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In that 
case, the Federal Circuit held that 38 C.F.R. § 
19.9(a)(2)(ii), which required the Board to provide the 
notice required by 38 U.S.C.A. § 5103(a) and provide a 
claimant not less than 30 days to respond to the notice, was 
invalid because it was contrary to 38 U.S.C.A. § 5103(b), 
which provided a claimant one year to submit evidence.  
Therefore, at this point in time, the Board cannot provide 
notice to the appellant of the provisions of the VCAA.  

The Board also notes and acknowledges that in an even more 
recent decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Since this case is being 
returned to the RO to cure a procedural defect identified by 
the Court in the appeal in this case, the RO must take this 
opportunity to inform the appellant that a full year is 
allowed to respond to a VCAA notice.  

Lastly, the Board notes that in response to an October 2003 
90-day letter from the Board to the appellant offering him an 
opportunity to submit additional argument and/or evidence in 
support of his claim, the veteran waived the 90-day response 
period and indicated that the Board should proceed with 
adjudication of his appeal rather than sending the claim back 
to the RO.  Thus, the Board has proceeded with review of the 
veteran's claim; however, given the Court's concern in this 
case regarding notice to the appellant of the VCAA and the 
Board inability currently to provide that notice, the Board 
is of the opinion that the case must be returned to the RO.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, to ensure due process and 
to comply with the Court's Order in this case, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO is requested to review the 
veteran's claim under the VCAA.  In doing 
so, the RO should ensure that the notice 
and assistance requirements of the VCAA 
have been satisfied, including notifying 
the veteran of the division of 
responsibilities between the VA and the 
veteran in obtaining evidence.  The RO 
must review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003), 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.  If additional evidence is obtained 
pursuant to paragraph one above, the case 
should again be reviewed by the RO on the 
basis of that additional evidence.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, to ensure due process and to comply with the 
Court's Order in this case, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




